Citation Nr: 0213537	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to August 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 1999, a 
statement of the case was issued in July 2000, and a 
substantive appeal was received in July 2000.  Although a 
Board hearing at the RO was initially requested , the veteran 
subsequently changed his request to a hearing before an RO 
hearing officer at the RO.  He subsequently withdrew his 
request for such an RO hearing.   

The Board notes that the RO has referred to the prior Board 
decision in question as being dated May 6, 1991.  However, 
the original Board decision included in the claims file does 
not appear to be dated.  Internal Board records suggest that 
the decision was issued on July 15, 1991.  At any rate, it is 
clear that there was a prior Board decision in 1991 which 
denied service connection for back disability.  In the 
following decision, the Board refers to the prior Board 
decision as having been issued in 1991 without reference to a 
particular month or day since under the facts of this 
particular case, the outcome of the current appeal is not 
dependent on the exact date in 1991 that the prior Board 
decision was issued.  


FINDINGS OF FACT

1. By decision dated in 1991, the Board denied service 
connection for a 
back disability. 

2. Evidence received subsequent to the Board's 1991 decision 
is 
cumulative or redundant and is not, either by itself or in 
connection with other evidence of record, so significant that 
it must be considered to fairly decide the merits of the 
veteran's underlying claim of entitlement to service 
connection for a back disability.



CONCLUSIONS OF LAW

1.  The 1991 Board decision which denied entitlement to 
service connection for a back disability is final.  38 
U.S.C.A. §§ 7103, 7104 (West 1991).

2. New and material evidence has not been received to reopen 
the veteran's claim
of entitlement to service connection for a back disability.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002), 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for his application 
to reopen his claim for service connection for a back 
disability.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in an April 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, private medical records from the 
Family Practice Center and Hillcrest Baptist Medical Center, 
and pictures and information submitted by the veteran of the 
USS SKAGIT AKA-105 WESTPAC CRUISE, 1960-1961.  Significantly, 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Claims for Service Connection Generally

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence Claim

Review of the record reveals that the veteran has advanced a 
claim for a disability of the back.  By rating decision in 
September 1990, the RO denied service connection for a back 
disability.  The veteran appealed this decision to the Board.  
In 1991, the Board found that there was no indication of 
treatment for a back injury or condition during service.  The 
Board also concluded that since there was no evidence to show 
treatment of a back disability during service or for many 
years thereafter, it could only be concluded that any back 
injury in service was acute and transitory, resolving without 
residual disability.  Based upon these findings, the Board 
denied the veteran's appeal.    

It does not appear that the veteran appealed the Board's 
decisions to the United States Court of Appeals for Veterans 
Claims.  As such, the Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104.  However, when a claim is the subject of a 
prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Upon review, the prior final decision was essentially based 
on findings that no injury or disorder of the back was 
manifested during the veteran's military service or many 
years thereafter.  In connection with the prior claim, the 
veteran put forth contentions that he injured his back in 
service.  The veteran asserted that he was painting on a 
scaffold over the side of the ship when the scaffold fell.  
He claimed that he hit the scaffold as he fell into the 
water.  However, service medical records, including his 
discharge examination report, did not note any complaints or 
clinical findings related to the back.  In fact, the 
discharge examination report found the veteran's back to be 
normal.  In the July 1990 VA examination report, the veteran 
claimed that he injured his back in 1974 and again in 1987 at 
work.  X-ray evidence showed arthritis spurring of the lower 
lumbar spine.  The Board noted that there was no evidence 
submitted showing treatment of a back disability during 
service or for many years thereafter.  The veteran's claim 
was denied on the basis that any back injury he did 
experience in service was acute and transitory, resolving 
without residual disability.  

In connection with his current attempt to reopen his claim, 
the veteran has again offered contentions that he injured his 
back as a result of a injury during service. Additional 
evidence includes VA medical records and private medical 
records from the Family Practice Center and Hillcrest Baptist 
Medical Center documenting back complaints and treatment 
since 1991 have been received, but such evidence of current 
back symptomatology adds nothing new to the record.  
Moreover, although the medical records show that the veteran 
has made subjective complaints to his examiners that his back 
has been bothering him since service, the Board does not view 
this evidence as new and material since it is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The prior final decision 
considered contentions by the veteran that his back problems 
began during his service, and the history of such claimed 
injury furnished by the veteran to post-service medical care 
providers, without corroborating clinical findings or medical 
opinions, adds nothing new to the record that was not of 
record in 1991.  In fact, in a January 1991 private medical 
record from Hillcrest Baptist Medical Center, the veteran's 
private physician, Robert L. Stockton, M.D., opined that the 
veteran's current back and neck disability existed since 
1987.  The Board points out that the same examiner had made 
the same medical opinion in a June 1989 medical record.  Dr. 
Stockton made no reference to service in either medical 
record.  

Additionally, the record includes pictures and information 
about the USS SKAGIT and duplicate service medical records 
submitted by the veteran.  With regard to copies of a picture 
which the veteran claims shows him in "sick bay," even 
assuming that to be true does not add anything new to the 
record which goes to the underlying basis for the prior Board 
decision.  These items of evidence are not by themselves or 
in connection with evidence previously assembled so 
significant that a review of the entire record should be 
undertaken.  Nothing new has been received to suggest that 
the claimed back injury in service was not acute or 
transitory in nature and nothing has otherwise been submitted 
to show that the veteran's current back disability is 
etiologically related to service.  Based upon the above 
evidence, the Board finds that no new and material evidence 
has been received in connection with the back disability 
claim.  The veteran's claim has not been reopened.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

